ON MOTION FOR REHEARING.
I concur in overruling the motion for rehearing, but do not agree that the death certificate was admissible in evidence in so far as it states that the cause of the death was "due to street car." The attending physician could properly certify that the cause of the death was "shock and injuries, traumatic amputation of both feet," but the statement "due to street car" was a mere conclusion and not the statement of a fact within the meaning of Section 5802, Revised Statutes 1919. However, the admission of this certificate was not prejudicial error. There was ample evidence that deceased died from the effects of the traumatic amputation of his feet. There was really no controversy about the cause of his death. *Page 333